Title: From Thomas Jefferson to John Adams, 11 April 1823
From: Jefferson, Thomas
To: Adams, John


            
               Dear Sir
               Monticello April 11. 23.
            
            The wishes expressed, in your last favor, that I may continue in life and health until I become a Calvinist, at least in his exclamation of “mon Dieu! jusque à quand”! would make me immortal. I can never join Calvin in addressing his god. he was indeed an Atheist, which I can never be; or rather his religion was Dæmonism. if ever man worshipped a false god, he did. the being described in his 5. points is not the God whom you and I acknolege and adore, the Creator and benevolent governor of the world; but a dæmon of malignant spirit. it would be more pardonable to believe in no god at all, than to blaspheme him by the atrocious attributes of Calvin. indeed I think that every Christian sect gives a great handle to Atheism by their general dogma that, without a revelation, there would not be sufficient proof of the being of a god. now one sixth of mankind only are supposed to be Christians: the other five sixths then, who do not believe in the Jewish and Christian revelation, are without a knolege of the existence of a god! this gives compleatly a gain de cause to the disciples of Ocellus, Timaeus, Spinosa, Diderot and D’Holbach. the argument which they rest on as triumphant and unanswerable is that, in every hypothesis of Cosmogony you must admit an eternal pre-existence of something; and according to the rule of sound philosophy, you are never to employ two principles to solve a difficulty when one will suffice. they say then that it is more simple to believe at once in the eternal pre-existence of the world, as it is now going on, and may for ever go on by the principle of reproduction which we see and witness, than to believe in the eternal pre-existence of an ulterior cause, or Creator of the world, a being whom we see not, and know not, of whose form substance and mode or place of existence, or of action no sense informs us, no power of the mind enables us to delineate or comprehend. on the contrary I hold (without appeal to revelation) that when we take a view of the Universe, in it’s parts general or particular, it is impossible for the human mind not to percieve and feel a conviction of design, consummate skill, and indefinite power in every atom of it’s composition. the movements of the heavenly bodies, so exactly held in their course by the balance of centrifugal and centripetal forces, the structure of our earth itself, with it’s distribution of lands, waters and atmosphere, animal and vegetable bodies, examined in all their minutest particles, insects mere atoms of life, yet as perfectly organised as man or mammoth, the mineral substances, their generation and uses, it is impossible, I say, for the human mind not to believe that there is not, in all this, design, cause and effect, up to an ultimate cause, a fabricator of all things from matter and motion, their preserver and regulator while permitted to exist in their present forms, and their regenerator into new and other forms. we see, too, evident proofs of the necessity of a superintending power to maintain the Universe in it’s course and order. stars, well known, have disappeared, new ones have come into view, comets, in their incalculable courses, may run foul of suns and planets and require renovation under other laws; certain races of animals are become extinct; and were there no restoring power, all existences might extinguish successively, one by one, untill all should be reduced to a shapeless chaos. so irresistible are these evidences of an intelligent and powerful Agent that, of the infinite numbers of men who have existed thro’ all time, they have believed, in the proportion of a million at least to Unit, in the hypothesis of an eternal pre-existence of a creator, rather than in that of a self-existent Universe. surely this unanimous sentiment renders this more probable than that of the few in the other hypothesis some early Christians indeed have believed in the coeternal pre-existance of both the Creator and the world, without changing their relation of cause & effect. that this was the opinion of St. Thomas, we are informed by Cardinal Toleto, in these words “Deus ab æterno fuit jam omnipotens, sicut cum produxit mundum. ab æterno potuit producere mundum.—si sol ab æterno esset, lumen ab æterno esset; et si pes, similiter vestigium. at lumen et vestigium effectus sunt efficientis solis et pedis; potuit ergo cum causâ æterna effectus co-æterna esse. cujus sententiæ est S. Thomas Theologorum primus.” Cardinal Toleta. Of the nature of this being we know nothing. Jesus tells us that “God is a Spirit.” 4. John 24. but without defining what a spirit is “πνευμα ὁ θεος.” down to the 3d. century we know that it was still deemed material; but of a lighter subtler matter than then our gross bodies. so says Origen. “Deus igitur, cui anima similis est, juxta Originem, reapte corporalis est; sed graviorum tantum ratione corporum incorporeus.” these are the words of Huet in his commentary on Origen. Origen himself says “appellatio ασοματον apud nostros scriptores est inusitata et incognita.” so also Tertullian “quis autem negabit Deum esse corpus, etsi deus spiritus? spiritus etiam corporis sui generis, in suâ effigie.” Tertullian. these two fathers were of the 3d. century. Calvin’s character of this supreme being seems chiefly copied from that of the Jews. but the reformation of these blasphemous attributes, and substitution of those more worthy, pure and sublime, seems to have been the chief object of Jesus in his discources to the Jews: and his doctrine of the Cosmogony of the world is very clearly laid down in the 3 first verses of the 1st. chapter of John, in these words, “εν αρχη ην ὁ λογος, και ὁ λογος ην προς τον θεον και θεος ην ὁ λογος. οὑτος ην εν αρχη προς τον θεον. παντα δε αυτου εγενετο, και χωρις αυτου εγενετο ουδε ἑν ὁ γεγονεν.” which truly translated means “in the beginning God existed, and reason (or mind) was with God, and that mind was God. this was in the beginning with God. all things were created by it, and without it was made not one thing which was made.” yet this text, so plainly declaring the doctrine of Jesus that the world was created by the supreme, intelligent being, has been perverted by modern Christians to build up a second person of their tritheism by a mistranslation of the word λογος. one of it’s legitimate meanings indeed is “a word.” but, in that sense, it makes an unmeaning jargon: while the other meaning “reason,” equally legitimate, explains rationally the eternal preexistence of God, and his creation of the world. knowing how incomprehensible it was that “a word,” the mere action or articulation of the voice and organs of speech could create a world, they undertake to make of this articulation a second preexisting being, and ascribe to him, and not to God, the creation of the universe. the Atheist here plumes himself on the uselessness of such a God, and the simpler hypothesis of a self-existent universe. the truth is that the greatest enemies to the doctrines of Jesus are those calling themselves the expositors of them, who have perverted them for the structure of a system of fancy absolutely incomprehensible, and without any foundation in his genuine words. and the day will come when the mystical generation of Jesus, by the supreme being as his father in the womb of a virgin will be classed with the fable of the generation of Minerva in the brain of Jupiter. but we may hope that the dawn of reason and freedom of thought in these United States will do away all this artificial scaffolding, and restore to us the primitive and genuine doctrines of this the most venerated reformer of human errors.So much for your quotation of Calvin’s “mon dieu! jusqu’a quand” in which, when addressed to the God of Jesus, and our God, I join you cordially, and await his time and will with more readiness than reluctance. may we meet there again, in Congress, with our antient Colleagues, and recieve with them the seal of approbation “Well done, good and faithful servants.”
            
               Th: Jefferson
            
            